DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 and 16-20 have been canceled.

Election/Restrictions
Applicant’s election of Invention II, claims 21-30 in the reply filed on May 17, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In line 2 of claim 21, the recitation “discs” should be corrected to --disc-- since only one disc is recited throughout the claims and since only one disc is intended to be present throughout the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Riewerts et al. 7,478,603 B2 in view of Goldman et al. 2011/0046776 A1.
With respect to claim 21, Riewerts et al. 7,478,603 B2 disclose a method of controlling a seed meter 30 (Figure 4) having a housing 34 (Figure 4) defining a seed chamber 47 (Figure 4) and a seed disc 40 having seed cells 56 defined as openings through a perimeter region (unnumbered) of the seed disc 40, the method comprising:
receiving, with an electronic controller 104 (see the disclosure in column 4, line 38-column 5, line 12), signals from a first sensor 116 (Figure 4) carried by the housing 34 (Figure 4) 
necessarily coordinating, with the electronic controller 104 (see the disclosure in column 4, line 38-column 5, line 12), the sampling of signals from the first sensor 116 (Figure 4) with the detection of an empty seed cell.
As to claim 22, the first sensor 116 (Figure 4) is at least partially disposed within a vacuum channel 46 of the seed meter 30 (Figure 4).
Regarding claim 23, the seed disc 40 defines a rotational axis (unnumbered) that extend (unnumbered)s through a horizontal centerplane (unnumbered) of the seed chamber 47 (Figure 4), wherein the seed chamber 47 (Figure 4) defines a bottom end (unnumbered) such that seeds tend (unnumbered) to move toward the bottom end (unnumbered) of the seed chamber 47 (Figure 4) due to the influence of gravity, and wherein the first sensor 116 (Figure 4) is aimed at a targeted portion (unnumbered) of the perimeter region (unnumbered) located vertically between the bottom end (unnumbered) of the seed chamber 47 (Figure 4) and the horizontal centerplane (unnumbered) of the seed chamber 47 (Figure 4).
With respect to claim 24, the first sensor 116 (Figure 4) is aimed at a location of the seed cell 56 at the perigee location (unnumbered) of the seed disc’s rotation adjacent the bottom (unnumbered) of the seed chamber 47 (Figure 4).
As to claim 25, the first sensor 116 (Figure 4) is a “reflectance style” sensor in so far as some light from source 114 would necessarily reflect either on or off of sensor 116.
The claims distinguish over Riewerts et al. 7,478,603 B2 in requiring (1) a second sensor (as required in claim 21); (2) a controller to be connected to receive signals from both the first 
Goldman et al. 2011/0046776 A1 disclose in Figure 3 (1) a second sensor 126 (Figure 3) (as required in claim 21) and (2) a controller 106 (Figure 3) being connected to receive signals from both a first sensor 112 (Figure 3) and the second sensor 126 (Figure 3) (as required in claim 21).
With respect to (3), the second sensor 126 of Goldman et al. 2011/0046776 A1 is considered to be a “break beam style sensor” since the light that would enter the second sensor 126 is necessarily broken when a seed is present (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Goldman et al. 2011/0046776 A1 in the vacuum seed meter of Riewerts et al. 7,478,603 B2 for greater control and more precise seed metering.

Allowable Subject Matter
Claims 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,455,758 B2.  Although the claims set forth above are not identical, and although the instant application 16/593,349 is a divisional of parent application 15/592,363 (which became U.S. Patent No. 10,455,758 B2), differences are present in the claims between the applications due to amendments to the claims in the applications such that double patenting is present (in other words, the claims do not correspond exactly to claims restricted out in parent application 15/592,363); however, that being stated, while the claims are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17 and 19-36 of copending Application No. 16/593,409 (reference application).  Although the claims set forth above are not identical, and although the instant application 16/593,349 and related copending application No. 16/593,409 (reference application) are both divisionals of parent application 15/592,363, differences are present in the claims between the applications due to amendments to the claims in the applications such that double patenting is present (in other words, the claims do not correspond exactly to claims restricted out in parent application 15/592,363); however, that being stated, they are not patentably distinct from each other because both copending Application No. 16/593,409 (reference application) and the instant application 16/593,349 lend themselves to a system employing substantially the structure, features and steps.
 

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




May 26, 2021